Case 16-36366        Doc 26     Filed 02/06/19     Entered 02/06/19 11:48:07          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-36366
         Charlotte D Martinez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/15/2016.

         2) The plan was confirmed on 01/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/05/2018.

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,681.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-36366      Doc 26        Filed 02/06/19    Entered 02/06/19 11:48:07                 Desc         Page 2
                                                  of 4



 Receipts:

        Total paid by or on behalf of the debtor              $13,341.40
        Less amount refunded to debtor                             $8.37

 NET RECEIPTS:                                                                                   $13,333.03


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,987.33
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $721.24
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,708.57

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCOUNT MANAGEMENT SERVICES     Unsecured      1,244.00       1,244.00         1,244.00           0.00       0.00
 ADVENTIST HOSPITAL              Unsecured      1,000.00       3,172.75         3,172.75           0.00       0.00
 BARONS CREDITORS SERVICE CORP   Unsecured         650.00        836.40           836.40           0.00       0.00
 CBI FEDERAL CREDIT UNION        Unsecured         606.00      1,333.40         1,333.40           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority          212.00        155.36           155.36           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA          66.60            66.60           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA         383.30           383.30           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       2,839.00       2,455.48         2,455.48        791.98        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         529.00        529.04           529.04           0.00       0.00
 MELALEUCA                       Unsecured          66.00         65.72            65.72           0.00       0.00
 SANTANDER CONSUMER USA DBA C    Unsecured         200.00           NA               NA            0.00       0.00
 SANTANDER CONSUMER USA DBA C    Unsecured     13,157.83     13,157.83        13,157.83            0.00       0.00
 SANTANDER CONSUMER USA DBA C    Secured       11,025.00     11,025.00        11,025.00       7,104.56     727.92
 ACCOUNT MANAGEMENT SER          Unsecured      1,433.00            NA               NA            0.00       0.00
 AT&T UVERSE                     Unsecured         171.00           NA               NA            0.00       0.00
 CBI FEDERAL CREDIT UNION        Unsecured         800.00           NA               NA            0.00       0.00
 CENTINELA FREEMAN EMERG MED     Unsecured         838.00           NA               NA            0.00       0.00
 CENTINELA HOSPITAL              Unsecured     23,081.08            NA               NA            0.00       0.00
 CENTINELA RADIOLOGY             Unsecured         400.00           NA               NA            0.00       0.00
 CMRE                            Unsecured         449.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured         254.00           NA               NA            0.00       0.00
 COMMONWEALTH EDISON COMPAN      Unsecured      1,110.00            NA               NA            0.00       0.00
 DUPAGE PATHOLOGY ASSOCIATES     Unsecured          41.00           NA               NA            0.00       0.00
 EMERGENCY PHYSICIANS BILLING    Unsecured         208.00           NA               NA            0.00       0.00
 IDES                            Unsecured         700.00           NA               NA            0.00       0.00
 ILLINOIS TITLE LOANS            Unsecured         300.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-36366       Doc 26     Filed 02/06/19    Entered 02/06/19 11:48:07                  Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim        Claim         Principal        Int.
 Name                             Class    Scheduled        Asserted     Allowed          Paid           Paid
 MERCHANTS CREDIT GUIDE        Unsecured          70.00             NA             NA           0.00         0.00
 MERCHANTS CREDIT GUIDE        Unsecured         149.00             NA             NA           0.00         0.00
 MERCHANTS CREDIT GUIDE        Unsecured         172.00             NA             NA           0.00         0.00
 MERCHANTS CREDIT GUIDE        Unsecured         172.00             NA             NA           0.00         0.00
 MERCHANTS CREDIT GUIDE        Unsecured         181.00             NA             NA           0.00         0.00
 PRAIRIE STATE PULMONARY       Unsecured          60.00             NA             NA           0.00         0.00
 SOUTHERN CALIFORNIA GAS COMPA Unsecured         201.00             NA             NA           0.00         0.00
 SUBURBAN RADIOLOGISTS SC      Unsecured         325.00             NA             NA           0.00         0.00
 USA LOANS                     Unsecured         800.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                $0.00                    $0.00
       Mortgage Arrearage                                  $0.00                $0.00                    $0.00
       Debt Secured by Vehicle                        $11,025.00            $7,104.56                  $727.92
       All Other Secured                                   $0.00                $0.00                    $0.00
 TOTAL SECURED:                                       $11,025.00            $7,104.56                  $727.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00             $0.00                    $0.00
        Domestic Support Ongoing                              $0.00             $0.00                    $0.00
        All Other Priority                                $2,610.84           $791.98                    $0.00
 TOTAL PRIORITY:                                          $2,610.84           $791.98                    $0.00

 GENERAL UNSECURED PAYMENTS:                          $20,789.04                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                             $4,708.57
        Disbursements to Creditors                             $8,624.46

 TOTAL DISBURSEMENTS :                                                                        $13,333.03




UST Form 101-13-FR-S (9/1/2009)
Case 16-36366        Doc 26      Filed 02/06/19     Entered 02/06/19 11:48:07            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
